Citation Nr: 1719748	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-16 403	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for the service-connected low back disability, to include whether an extraschedular evaluation is warranted.


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Esquire 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to December 1994.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO, in pertinent part, denied service connection for a right leg disability and continued the 20 percent disabling rating for the low back disability.  In June 2012 and September 2013, the Board remanded these issues for further development and adjudication.  

In November 2016, the RO granted service connection for varicose veins (claimed as a right leg disability) and assigned a noncompensable evaluation effective January 2008.  The Veteran did not in response appeal either the initial rating or effective date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal these "downstream" issues).  Consequently, the issue of service connection for a right leg disability is no longer in dispute.

Additionally, in November 2016, an Administrative Review for entitlement to extraschedular evaluation for the low back disability was completed by the Director of Compensation Service.  The Director recommended that a 10 percent extraschedular evaluation be granted for the low back disability.  In accordance with the decision, the RO increased the disabling rating for the low back disability to 30 percent effective October 30, 2007, the date of claim for increase.  The claim for increased disability rating remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1977 to December 1994. 

2.  On May 22, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


